                                        IN THE UNITED STATES DISTRICT COURT
                                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                                 ASHEVILLE DIVISION

               BARBARA HARPER,                                         )
               o/b/o Gilbert Lee Harper,                               )
                                                                       )
                                        Plaintiff,                     )
                                                                       )
                         v.                                            )       Civ. No. 1:19-cv-00212-FDW
                                                                       )
               ANDREW SAUL,                                            )
               Commissioner of Social Security                         )
                                                                       )
                                        Defendant.                     )


                                                               ORDER

                         Upon stipulation of the parties, it is hereby ordered that Defendant will pay Plaintiff

               $6,300.00 in attorney’s fees in full satisfaction of all claims arising under the Equal Access to

               Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the Treasury Offset

               Program, payment will be made by check payable to Plaintiff’s counsel, Chermol & Fishman,

               LLC, and mailed to 11450 Bustleton Avenue, Philadelphia, PA 19116, in accordance with

               Plaintiff’s assignment to her attorney of her right to payment of attorney’s fees under the Equal

               Access to Justice Act.

Signed: April 27, 2020




                              Case 1:19-cv-00212-FDW Document 20 Filed 04/27/20 Page 1 of 1
